Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: comparison unit, a plurality of image capturing apparatuses, selection unit, collation unit, analysis unit, update unit, control unit, acquisition unit, a display unit, and input unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimatsu et al. (US 20130278774 A1, hereinafter ‘Fujimatsu’).

Regarding claim 1, Fujimatsu discloses an information processing apparatus comprising: 
a comparison unit configured to compare an image capturing condition for a collation target object with an image capturing condition for each of a plurality of image capturing apparatuses (para [0074]: The selection evaluation value calculation unit 206 calculates an evaluation value for selecting an image delivery camera … The selection evaluation value y is calculated based on an evaluation value f1 of a distance d from the camera to the head of the person, an evaluation value f2 of an orientation (angle) .alpha. of the face tilted to the camera, and an evaluation value f3 of an orientation (angle) .beta. of the face horizontal to the camera); 
a selection unit configured to select an image capturing apparatus to be collated from among the plurality of image capturing apparatuses based on a result of the comparison by the comparison unit (para [0088], [0105], step 14 of fig. 12: The image delivery camera selection unit 207 calculates the selection evaluation values y of the respective cameras for the same moving object, and selects the cameras having the largest selection evaluation value y as image delivery cameras); and 
a collation unit configured to collate information about an object captured by the image capturing apparatus to be collated with information about the collation target object (para [0090], step 18 of fig. 12: The image recognition unit 211 may determine whether the person captured on the cutout image is a registered person by collating the faces of the persons registered in a database (not shown) and the recognized face).

Regarding claim 6, Fujimatsu discloses the information processing apparatus according to claim 1, wherein the image capturing condition includes an image capturing parameter for each of the plurality of image capturing apparatuses (para [0070]: The global coordinate conversion unit 202 combines the information on the position of the moving object acquired from each camera 100 and the information on the position of the corresponding camera 100 stored in the camera position storage unit 20).

Regarding claim 17, the method is rejected along the same rationale as the apparatus of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimatsu.

Regarding claim 19, the non-transitory computer-readable storage medium is rejected along the same rationale as the apparatus of claim 1 because Fujimatsu discloses an computer program for performing the method (para [0017]); and, although Fujimatsu does not explicitly describe a storage medium for storing the computer program, Official Notice is taken that both the concept and advantages of a non-transitory computer readable medium for storing a computer program are well known in the art. Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the invention, to provide a non-transitory computer readable medium in the system of Fujimatsu to store the program locally.

Claims 2-4 and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Fujimatsu in view of Takasaki et al. (US 20200177935 A1, hereinafter ‘Takasaki’).

Regarding claim 2, Fujimatsu discloses the information processing apparatus according to claim 1, but fails to explicitly disclose wherein the selection unit selects the image capturing apparatus to be collated based on a similarity between the image capturing condition for the collation target object and the image capturing condition for each of the plurality of image capturing apparatuses.
However, in analogous art, Takasaki discloses wherein the selection unit selects the image capturing apparatus to be collated based on a similarity between the image capturing condition for the collation target object and the image capturing condition for each of the plurality of image capturing apparatuses (para [0150]: the selecting function 15b selects one of the imaging units 50a to 50m, for example, by using a predetermined evaluation value. The evaluation value represents a degree of correspondence of the video data to the image processing of the image processing apparatus 200; also para [0117]-[0118], [0164]: the image processing of the image processing apparatus 200 may include collation of personal feature data and person tracing processing, therefore the camera with conditions which are the highest degree of similarity to the collation processing is selected).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Takasaki in order to achieve both the economics of sharing a plurality of camera videos on a single transport line and maintaining processing accuracy while continuously performing image processing on the receiving side (Takasaki, para [0186]).

Regarding claim 3, Fujimatsu modified by Takasaki discloses the information processing apparatus according to claim 2, and Takasaki further discloses wherein the image capturing condition includes information about a field view of each of the plurality of image capturing apparatuses (para [0072]: the feature data parameters include items such as absolute time information, camera direction information, zoom magnification information; para [0180]-[0183:  There are various factors that cause discontinuity, such as difference in color tone, difference in wavelength, difference in contrast, focus deviation, difference in screen size, and difference in field angle between cameras).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Takasaki in order to reduce discontinuity caused by difference in field angle between cameras (Takasaki, para [0041]).

Regarding claim 4, Fujimatsu modified by Takasaki discloses the information processing apparatus according to claim 3, further comprising an analysis unit configured to analyze an image captured by each of the plurality of image capturing apparatuses to acquire the information about the field view (Takasaki, para [0004], [0106]: Analysis of the video signal requires not only the video signal itself but also metadata … New image analysis information may be calculated using the image analysis information and the metadata. Image analysis information obtained by analyzing a video signal and metadata accompanying the video signal are collectively referred to as “feature data.”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Takasaki in order to reduce discontinuity caused by difference in field angle between cameras (Takasaki, para [0041]).

Regarding claim 7, Fujimatsu discloses the information processing apparatus according to claim 6, but fails to explicitly disclose wherein the image capturing parameter includes one of a tilt value and a zoom value for image capturing by each of the plurality of image capturing apparatuses.
However, in analogous art, Takasaki discloses wherein the image capturing parameter includes one of a tilt value and a zoom value for image capturing by each of the plurality of image capturing apparatuses (para [0070]-[0071] and claim 5: tilt and angle information).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Takasaki in order to reduce discontinuity caused by difference in field angle between cameras (Takasaki, para [0041]).

Regarding claim 8, Fujimatsu discloses the information processing apparatus according to claim 1, but fails to explicitly disclose wherein the image capturing condition includes an illumination condition for image capturing by each of the plurality of image capturing apparatuses.
However, in analogous art, Takasaki discloses wherein the image capturing condition includes an illumination condition for image capturing by each of the plurality of image capturing apparatuses (para [0191]-[0192]: and claim 17: feature data includes a light amount).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Takasaki in order to achieve both the economics of sharing a plurality of camera videos on a single transport line and maintaining processing accuracy while continuously performing image processing on the receiving side (Takasaki, para [0186]).

Regarding claim 9, Fujimatsu modified by Takasaki discloses the information processing apparatus according to claim 2, and Takasaki further teaches wherein the selection unit calculates the similarity based on a difference between vectors having a plurality of elements of the image capturing condition (para [0091], [0105], fig. 12: The point cloud data is represented by a data structure including a direction (X, Y, Z) from an origin (e.g., the position of the camera), a distance from the origin, color information (R, G, B values), and reflectance. The feature data elementary is generated by digitizing these items; the point cloud data; para [0180]-[0181]: an imaging unit with the highest score (evaluation value) is selected).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Takasaki in order to reduce discontinuity caused by difference in field angle between cameras (Takasaki, para [0041]).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Fujimatsu in view of Takasaki, further in view of Shimauchi et al. (US 20190258852 A1, hereinafter ‘Shimauchi’).

Regarding claim 5, Fujimatsu modified by Takasaki discloses the information processing apparatus according to claim 3, and Fujimatsu discloses the image capturing condition includes information of depression angle of a target object relative to the camera (para [0083]), but does not teach wherein the information describes the of the height and depression angle of the camera.
Takasaki discloses wherein the image capturing condition includes information of a height and tilt value of the camera (para [0076]: height information; para [0070]-[0071]: tilt information ), but does not disclose the information including the depression angle.
The motivation to combine Fujimatsu and Takasaki has been discussed in claim 2 above.
However, in analogous art, Shimauchi discloses wherein the installation state of the camera includes depression angle information which is used for determining the suitability of a camera for person detection (para [0161], [0440]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu and Takasaki further in view of the above teachings of Shimauchi in order to determine if the installation state of a camera is suitable for person detection (Shimauchi, para [0161]) and therefore the combined references disclose wherein the information about the field view includes information about one of a height and a depression angle of each of the plurality of image capturing apparatuses.

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Fujimatsu in view of Tsuji (US 20100166261 A1).

Regarding claim 10, Fujimatsu discloses the information processing apparatus according to claim 1, but fails to explicitly disclose an update unit configured to update the information about the collation target object.
However, in analogous art, Tsuji discloses an update unit configured to update the information about the collation target object (para [0011]-[0014] and fig. 10: the image capturing apparatus updates the reference image 1106 on the basis of the subject region estimated in the matching result).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu further in view of the above teachings of Tsuji in order to prevent wrong subject tracking (Tsuji, para [014]).

Regarding claim 11, Fujimatsu modified by Tsuji discloses the information processing apparatus according to claim 10, and Tsuji further teaches wherein the update unit updates the information about the collation target object based on a result of the collation by the collation unit (para [0011]-[0014] and fig. 10: the image capturing apparatus updates the reference image 1106 on the basis of the subject region estimated in the matching result).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Tsuji in order to prevent wrong subject tracking (Tsuji, para [014]).

Regarding claim 12, Fujimatsu modified by Tsuji discloses the information processing apparatus according to claim 10, further comprising a control unit configured to control the comparison unit, the selection unit, and the collation unit to repeatedly perform processing based on the information about the collation target object, the information being updated by the update unit (Fujimatsu teaches a control unit for controlling the selection unit repeatedly, para [0088], [0105], step 14 of fig. 12; and Tsuji teaches a control unit for controlling the comparison unit, and the collation unit to repeatedly perform processing based on the information about the collation target object, the information being updated by the update unit, para [0011]-[0014] and fig. 10: the image capturing apparatus updates the reference image 1106 on the basis of the subject region estimated in the matching result).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fujimatsu in view of the above teachings of Tsuji in order to prevent wrong subject tracking (Tsuji, para [014]).

Claims 13-15, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (US 20170193681 A1, hereinafter ‘Nomoto’) in view of Takasaki.

Regarding claim 13, Nomoto discloses an information processing apparatus comprising: 
an acquisition unit configured to acquire a result of collation between an object captured by an image capturing apparatus that has captured an image of a collation target object and an object captured by each of a plurality of image capturing apparatuses, the plurality of image capturing apparatuses being different from the image capturing apparatus that has captured the collation target object (para [0076]. [0079], steps 405 and 407 of fig. 4: the similarity calculating unit 212 calculates the degree of similarity between the query feature amount acquired in S401 and the feature amount of the retrieval target for each of a plurality of cameras).
Nomoto fails to teach a selection unit configured to select an image capturing apparatus to be collated from among the plurality of image capturing apparatuses based on a result of the collation; and a collation unit configured to collate the collation target object with an object captured by the image capturing apparatus to be collated.
However, Takasaki discloses a selection unit configured to select an image capturing apparatus to be collated from among the plurality of image capturing apparatuses function 15b selects one of the imaging units 50a to 50m, for example, by using a predetermined evaluation value. The evaluation value represents a degree of correspondence of the video data to the image processing of the image processing apparatus 200; also para [0117]-[0118], [0164]: the image processing of the image processing apparatus 200 may include collation of personal feature data and person tracing processing, therefore the camera with conditions which are the highest degree of similarity to the collation processing is selected for further collation processing).
Neither of Nomoto or Takasaki individually discloses selecting the image capturing apparatus based on a result of the collation as claimed; however, When Nomoto and Takasaki are combined, the image capturing apparatus of Nomoto is selected based on the result of the collation of Takasaki. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to combine the teachings of Nomoto (calculating a collation value for each camera) and the above teachings of Takasaki (selecting a most suitable camera for collating) in order to achieve both the economics of sharing a plurality of camera videos on a single transport line and maintaining processing accuracy while continuously performing image processing on the receiving side (Takasaki, para [0186]).
Regarding claim 14, Nomoto in view of Takasaki discloses the information processing apparatus according to claim 13, wherein the selection unit obtains a collation probability for each of the plurality of image capturing apparatuses based on the result of the collation to select the image capturing apparatus to be collated based on the collation probability (Nomoto, para [0076], [0080]-[0081], steps 405 and 408 of fig. 4: obtaining a degree of similarity for each camera. Note, the degree of similarity value is interpreted as equivalent to a collation probability value. Note, Takasaki discloses the camera selection process as per the rejection of claim 13 above).
The motivation to combine the references is the same as per the rejection of claim 13.

Regarding claim 15, Nomoto in view of Takasaki discloses the information processing apparatus according to claim 13, and Nomoto further teaches, wherein the result of the collation includes training information indicating whether the collation is correct or not (para [0076], [0080]-[0081], steps 405 and 408 of fig. 4: obtaining a degree of similarity for each camera … comparing each result to a threshold which determines if the photographed person matches the reference image).

Regarding claim 18, the method is rejected along the same rationale as the apparatus of claim 13.

Regarding claim 20, the non-transitory computer-readable storage medium is rejected along the same rationale as the apparatus of claim 13 because Nomoto discloses a memory storing a computer program for performing the method (para [0035]);.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Takasaki, further in view of Kirchner (US 20200050901 A1).

Regarding claim 16, Nomoto in view of Takasaki discloses the information processing apparatus according to claim 15, and Nomoto further teaches a display unit configured to display the result of the collation by the collation unit (para [0081], fig. 5).
The combination of Nomoto and Takasaki fails to disclose an input unit configured to input the training information for the displayed result of the collation.
However, in analogous art, Kirchner discloses an input unit configured to input the training information for the displayed result of the collation (para [0009], [0118]: The system may include a user interface, and, responsive to determining the object in the digital representation is the defined object, the processor may be configured to operate the user interface to obtain user input to confirm the object is the defined object).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Nomoto and Takasaki further in view of the above teachings of Kirchner in order to improve accuracy when identifying persons (Kirchner, para [0117]-[0118]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484